Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-16-00454-CV

                                      IN RE Sam LAJZEROWICZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 3, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 18, 2016, relator Sam Lajzerowicz filed a petition for writ of mandamus and a

motion for emergency stay pending a ruling on the mandamus petition. The court has considered

the petition for writ of mandamus and is of the opinion that Relator is not entitled to the relief

sought. In re Oxman, No. 14–12–00484–CV, 2012 WL 1857096 (Tex. App.—Houston [14th

Dist.] May 18, 2102) (orig. proceeding). Accordingly, the petition for writ of mandamus and the

motion for emergency stay are denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2006-CI-16638, styled In the Matter of the Marriage of Sam Lajzerowicz
and Estelita Ocampo Lajzerowicz and in the Interest of LL, a Child, pending in the 285th Judicial District Court,
Bexar County, Texas, the Honorable Stephani A. Walsh presiding.